AI~~EU.     TICSAH    -.%711


                                   May 17, 1973


The Honorable Ben Munson                       Opinion No. H- 40
House of Representatives
P. 0. Box 2910;                                Re:       Whether there is a coflict
Austin, Texas 70767                                      between the provisions of
                                                         Article 1269m, Section 12
                                                         of Vernon’~s Civil Statutes
                                                         and Article 4413 (29aa),
Dear Representative   Munoon:.                          ~-Section 6(b).
                            .,
        You have oaked us to determine whether there is ,an actual conflict
between Article 1269m; Section 12 and,Article 4413 (29aa), Section 6(b),
Vernon’s Texas Civil Statutes.            i
                                                            : :
        Article 1269m.ie the:act providing firemen’s and policemen’s civil
 service in cities ‘having a population of 10,000 or more inhabitants. Section
~12, last amended in 1957 (Acta-1957, 55th Leg., Ch. 391, p; 1171), provides:

                     ‘!A person who has received appointment to the
            ..Fire Department or.Police ,Department hereunder,
              shall serve a probationary period of six (6) ~montha.
              During such probationary period, it shall be the. duty
           ‘~ of the .Fir.e- Chief .of hcad,of the Fire Pepwrtmeht .or
              Police Chief, or *head of ,the Police :Depar.tment, to ~dis-
              charge 8131Firemen-or Policemen~.whose appointments
            .~werenot regular.-or~.not.made in,;complian~e:withthe
             .provisions of this Act., or ~of therules-or   regulations,
             ‘of the Commission, and to eliminate from the payrolls
             any such probationary employee..         When Firemen or
              Policemen,. however, ~hrve served a full probatiozy
             period, having been appointed in substantial. compliance
              with Sections. 9. 10, and 11 of the -Act and not otherwise.
              they .shall automatically become full-fledged civil ser-
             ~vice -employees and shall have full-civil service pro-
              tection . . . . ” (Emphanin added)




                                      p. 163
.   ’




         The Honorable Ben Munson, page 2 (H-40)




                 Section 6 of Article 4413 (2983 was amended in 1969 (Acts 1969,
           61st Leg., Ch. 323, p. 1000) to add as a new provision the following as
           subsection (b) :
                                          .
                                “No perron after September 1, 1970, s
                        be appointed as a peace officer, except on a temp-
                        orary or.probationary basis, unless such person
                        has satisfactorily completed a proprietory program
                       .of training in law enforcement at a school approved
                        or operated by the Commission.       Any peace officer
                        who has received a temporary or probationary ap-
                        pointment~as such on September 1, 1970, or there-
                        after, and who fails to satisfactorily complete a
                        basic course in law enforcement, as prescribed by
                        the Commission,      within a one-year period from the
                        date of his original appointment, shall forfeit his
                        position as a’peace officer and shall be removed       ;~
                        therefrom; and may not have his temporary or pro-
                        bationary employment extended beyond one year by
                       ‘renewal of appointment or otherwise; except that
        .:   .~         after the lapse of one year ,from the date of his fork-
                        ,feiture and removal, a local law enforcement agency
                         may petition for reinstatement of temporary or pro-
                     : bationary employment of -such individual,~ .such rein-
                         statement resting:within the;sole dircretion of. the
                         Commission.”      ~(Emphasie added)             ‘.

                For*he.most part, the:two itatuter are not in conflict. Article
         1269m applies. to firemen&d      .policamen alike while 4413 (29aa) applies
         only to peace’offtcers.’ :.Each:requfre~i I probationary period.     The only
         conflict arises in.that.Article.1269m     provides that the probationary
         period shall be sixmonths ,in.lengthaafter which the policemen, having
         served.the full period; rhall .“automatically” become full fledged civil
         service employees ,and heavefull civil service protection.      Article 4413
         (29aa) protides that ~this is only so if ,+a policeman .has, satisfactorily
         completed a proprietory program ofs.training in law enforcement at a
         school approved or operated-by the Commission on Law Enforcement
         Officer Standards and Education: ..~One ,. ~~situationin which there may be
         a conflict~is where a policeman does not complete the required course
         within six monthsOther conflicte may .arise, for example, where the
         officer has completed his training and probationary period in one city




                                             p. 164
     .        .




     The Honorable Ben Muneon, page 3 (H-40)




     and then trannferr to another.        Article   1269m would reem to require a
     new probationary period.

           Where a conflict doer, exicrt between two statuter, the lent enacted,
     being the moat recent expression of the legislative will, will control and
     by implication repeal any inconriatent provision of the prior enactment.
     Commercial Standard Fire and Marine Co. v. Commirnioner of Inrurance,
     429 S.W.2d 930 (Tex:Civ.App.,     Auntin, 1968, no writ): and eee Section
     3.05 (a) of Article 5429b-2, The Code Construction Act.

           It i6 our opinion, therefore, that to the extent Article 1269m. Section
     12. and Article 4413 (2988). Se&ion 6(b), V. T. C. S., conflict, the latter
     one, being the larrt one enacted, will prevail and a police officer will
     complete hir probationary period and become a full-fledged officer only
     after completing hia training in law enforcement.

                                        SUMMARY

                            A person appointed an a peace officer after
                     September 1, 1970, muat complete an approved
                     courcle in law enforcement before becoming a full-
                     hedged police officer despite the provision of
                     Article 1269m that the probationary period will
                     end automatically at the end of six monthr.

                                                Very truly youra.



                                                      L2L
                                                JOHN L. HILL
                                                Attorney General of Texan
                                       F
                  ED:.




         -Y       ‘F. YOR$,   Firrt Aadiatant


%r
         DAVID M. KENDALL,        Chairman
         Opinion Committee

                                             p. 165